Citation Nr: 1445266	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  00-20 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic neck disability, to include as secondary to the service-connected lumbosacral strain.

2.  Entitlement to service connection for a chronic sinus disability, to include rhinitis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that in relevant part denied service connection for a chronic neck condition and for a chronic sinus condition.

The Board issued a decision in December 2008 that denied the claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in October 2009 vacated the Board's decision and returned the case to the Board.

In March 2010 the Board remanded the case to the RO for actions in compliance with the Court's Order, and in December 2011 the Board issued a decision that again denied the claims.  In May 2012 the Veteran's representative submitted a Motion to Vacate the Board's December 2011 decision, arguing that the Veteran had been denied due process because the decision was issued within 30 days of the issuance of the RO's last Supplemental Statement of the Case (SSOC).  In response, the Board advised the representative by letter in August 2012 that the December 2011 decision was vacated.

This claim was again before the Board in December 2012, at which time the Board remanded it for additional development.  The requested development has not been completed, and the claim must be remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In December 2012, the Board remanded the claims because the April 2010 VA examination afforded to the Veteran did not substantially comply with the requirements articulated in the Board's remand in March 2010.  The addendum to the opinion received in April 2014 did not comply with the requirements of the December 2012 remand.  Therefore, the claim must be remanded for further development.

The Veteran asserts a number of undocumented neck injuries in service.  The Veteran has provided statements of her own and a lay "buddy statement" dated in October 2002 corroborating that the Veteran fell off a truck while unloading it and also that the Veteran was in an automobile accident.  Furthermore, the claims file includes an accident report dated in June 1976 stating the Veteran was rear-ended by an automobile while driving a 2-1/2 ton Army truck.  The April 2014 VA opinion did not include discussion of whether the Veteran has a current disorder of the neck/cervical spine that is likely related to the injuries cited by the "buddy" statement, as required by the December 2012 Board remand.  Therefore, a new opinion must be obtained.

In regard to the claimed sinus disability, in March 2010 and December 2012 the Board directed the VA examiner to provide an opinion as to whether the Veteran's in-service sinus complaints represented the onset of a current chronic disorder versus acute and transitory events; the examiner was also required to comment as to whether the Veteran had a congenital sinus disorder (as noted by the VA examiner in May 2008) and, if so, whether such congenital disorder was aggravated by service.  The April 2014 VA opinion did not discuss whether the Veteran has a congenital sinus defect.  Since the opinion did not address the Board's question in sufficient detail, the Board is unable to adjudicate the issue.

VA treatment records to October 2011 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from October 2011 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records related to the claimed disabilities dated from October 2011 to the present.

2.  Thereafter, obtain an addendum to the VA opinion from April 2014.  The claims file must be made available to, and reviewed by, the examiner, and the report should reflect that the claims file was reviewed.

Based on review of the file, to include service treatment records and post-service examinations, the examiner is requested provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that a current disorder of the neck/cervical spine is etiologically related to service, and including whether it was caused or aggravated by the service-connected degenerative joint disease of the lumbosacral spine.   

The examiner should assume as credible the reports of the Veteran and the October 2002 statement from a fellow soldier that the Veteran fell from a truck and was in a motor vehicle accident during service as she described.  The rationale must include discussion of this incident.

The examiner must also fully address whether the Veteran has a congenital sinus defect (as identified by VA examiner in May 2008) and, if so, whether such congenital disorder was aggravated during service (i.e., whether the congenital disorder was permanently increased in service beyond the natural progression of the condition).

The rationale for all opinions expressed should be provided, and if it is not possible to provide an opinion without resort to speculation, the reasons that is so should be explained.  

3.  After ensuring all the questions posed have been addressed, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and her representative a supplemental statement of the case and provide her an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

